Title: To James Madison from Alexander White, 5 May 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 5h. May 1794
I have to thank you for your favr of 21st. Ulo. I deem it peculiarly unfortunate that any appointment by the President should at this time be considered as exceptionable. With regard to Mr Jay I confess I cannot discover any constitutional ground of objection. Whatever impropriety there may be in his holding two offices at the same time and receiving compensations for each, the constitution seems not to have provided a remedy, though the subject of incapacitation was considered, and provided for by the latter clause of the 6 section of that instrument. I am extremely sorry the spirit for carrying on the war against France still prevails in England. We shall never have perfect peace while the war rages in Europe, and if it should be of long continuance I fear we shall not be able to avoid taking a part in it. Should England succeed in subduing the French Islands I do not believe she will be permitted to retain them—after the conclusion of Peace—for however desirous the Emperor and others may be to place a Monarch on the thrown of France, when they find that impracticable, they will I conceive be still desirous to restore to France such a degree of power as to enable her to form a counterpoise to England in the scale of European Politics—this she cannot do without a Navy—and a Navy she cannot maintain without a forreign Trade. A young man of some credit has just arrived from Kentucky and says, that General Clarke has actually fallen down to the Mouth of the Ohio with 600 Men, where he now lies, and stops every boat on the River. I have not seen the young man, but from what I know of him, and the channel through which the account came from him to me, I fear it is true. The Weather has been uncommonly warm for several days, the Mercury at 9 O’clock Saturday Morning in Sunshine was at 94. Adieu and believe me sincerely Yours
Alexr White
